Citation Nr: 1647506	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lung disability, claimed as spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1971 to August 1992.  This case comes before the Board of Veterans' Appeals (Board) from a Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in December 2011 and April 2012.  The December 2011 decision denied service connection for a bilateral foot disability.  The April 2012 decision denied service connection for spontaneous pneumothorax.  

A May 2016 Board decision (by a VLJ other than the undersigned) remanded these issues for additional development.  An interim November 2016 rating decision by the Appeals Management Center (AMC) granted service connection for (1) bilateral plantar faciitis, (2) hallux rigidus of the left foot, (3) hallux rigidus of the right foot, (4) hammer toes of the left foot, and (5) hammer toes of the right foot: accordingly the issue of entitlement to service connection for a bilateral food disability is no longer on appeal.  

The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) addressing the current appeal was furnished to the Veteran in April 2016.  Additional pertinent evidence has been received since the April 2016 SSOC, including a report of the September 2016 VA respiratory condition examination.  While a November 2016 rating decision adjudicated the issue of service connection for a bilateral foot injury, the remaining issue on appeal, service connection for a lung disability, was deferred.  Without a waiver of initial RO consideration, a remand is necessary for the issuance of an SSOC that considers all evidence of record associated with the claims file.  38 C.F.R. §§ 19.31, 19.37 (2015); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In the May 2016 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of any lung conditions present, to specifically address the Veteran's 1980 diagnosis of a partial spontaneous pneumothorax, January 2010 diagnosis of wheezing, and his lay statements of difficulty breathing and chest pains since service.  The September 2016 examiner only addressed the 1980 diagnosis of a partial spontaneous pneumothorax and the Veteran's lay statements, and did not address the January 2010 diagnosis of wheezing.  The Board finds that September 2016 VA opinion is inadequate to decide the claim of service connection for a lung disability, and corrective action on remand is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for association with the record updated records of all VA treatment the Veteran has received for any lung condition from June 2016 to the present.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. Thereafter, the AOJ should arrange for an addendum opinion (with examination only if deemed necessary by the provider) from the September 2016 VA examiner (or from another provider if the September 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each lung disability found during the period of the claim.

b. For each lung disability identify, the examiner should provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the lung disability is the result of active service or was incurred during service.  The examiner should specifically consider and provide an opinion on the January 2010 diagnosis of wheezing.  

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate. 

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with an appropriated SSOC and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

